Citation Nr: 0124331	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  97-10 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for burn scars of the right thigh and leg.  

2.  Entitlement to a disability rating greater than 30 
percent for burn scars of the left thigh and leg.  

3.  Entitlement to a disability rating greater than 30 
percent for neuropathy of the right musculocutaneous nerve, 
residuals of burns.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from August 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case returns to the Board following a remand to the RO in 
February 1999.  

In the August 2001 informal hearing presentation, the 
veteran's representative raised the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The RO has not 
developed or adjudicated that claim.  Therefore, the claim 
for entitlement to TDIU is referred to the RO for the 
appropriate action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is currently receiving the maximum schedular 
disability rating available for burn scars of the right thigh 
and leg.    

3.  The burn scars of the left thigh and leg measure 540 
square centimeters.    

4.  The veteran is currently receiving the maximum schedular 
disability rating for neuropathy of the right 
musculocutaneous nerve.  

5.  There is no evidence or allegation of frequent 
hospitalizations or marked interference with employment 
associated with any of the service-connected disabilities at 
issue.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for burn scars of the right thigh and leg have not 
been met.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.118, Diagnostic Code 7801 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).     

2.  The criteria for a disability rating greater than 30 
percent for burn scars of the left thigh and leg have not 
been met.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 
4.118, Diagnostic Code 7801 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

3.  The criteria for a disability rating greater than 30 
percent for neuropathy of the right musculocutaneous nerve, 
residuals of burns, have not been met.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 
8522 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the October 1996 and January 2001 rating 
actions, as well as the March 1997 statement of the case and 
January 2001 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  With respect to 
the duty to assist, VA secured relevant private records as 
identified and authorized by the veteran and obtained 
pertinent medical examinations.  There is no indication that 
relevant VA medical records are outstanding.  In addition, 
the veteran has had the opportunity to submit evidence and 
argument in support of his claims.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied that the RO has complied with the 
instructions from the February 1999 Board remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Factual Background

The RO established service connection for disabilities 
including burns to the right and left thighs and legs and 
neuropathy of the right musculocutaneous nerve in an April 
1953 rating action.  At that time, as explained in an August 
1965 reconstructed rating decision, the RO assigned 10 
percent ratings for each disability.  Those evaluations were 
confirmed in a December 1954 Board decision and in a 
subsequent rating action by the RO.  

The veteran submitted a claim for increased ratings for his 
service-connected disabilities in May 1996.  In connection 
with that claim, he underwent a VA neurology examination in 
August 1996.  He had developed severe pain and burning and 
tingling sensations on the right foot.  Examination revealed 
decreased sensation in the right foot, some decreased 
strength in the right leg, and reduced reflexes in the right 
leg.  The diagnosis was right lower extremity neuropathy.     

Also in August 1996, the veteran underwent a VA dermatology 
examination.  He related right leg symptoms as previously 
discussed.  Examination of the right leg revealed as 48 
centimeter scar extending from the top of the thigh to the 
mid calf and covering most of the posterior thigh and lateral 
and medial lower extremity.  There was a linear stricture 
extending from the medial aspect of the scar for most of its 
length.  Evaluation of the left leg showed a 50 centimeter 
scar extending from the upper thigh to the mid calf.  There 
were multiple stellate and short linear strictures, resulting 
in surface and subcutaneous irregularity.  There was no 
demonstrable tenderness.  The diagnosis was extensive 
scarring of the lower extremities secondary to burns with 
multiple areas of contraction and strictures.  Color 
photographs of the burn scars were associated with the 
examination report.   

In the October 1996 rating decision, the RO continued the 10 
percent ratings for each of the disabilities at issue.  The 
veteran timely appealed that decision.  

In his April 1997 substantive appeal, the veteran stated that 
he had problems with infections, itching, welts, and severe 
pain on the burned and scarred areas of his legs.  He had to 
keep medication on those areas.  He had problems due to leg 
pain.  The legs were tender to the touch and sore.  He had 
lost motion in the right foot and toes.  

Pursuant to the Board's remand, the veteran was afforded a VA 
neurology examination in September 1999.  He reported having 
pain and a burning and tingling sensation in the legs and leg 
cramps, particularly on the right.  The examiner noted the 
extensive right leg scarring.  Examination was negative for 
palpable band of constricting scarred tissue.  There was some 
limitation of motion of the right foot and some weakness, 
although the demonstrations were inconsistent.  Testing 
revealed diminished sensation corresponding to the 
superficial peroneal nerve territory.  Reflexes were reduced 
on the right as compared to the left.  The impression was 
superficial peroneal sensory territory numbness with no 
definite evidence of motor involvement of the peroneal nerve.  
Electrodiagnostic studies performed in November 1999 in 
conjunction with the VA examination were indicative of 
bilateral peroneal neuropathy.  

During the September 1999 VA dermatology examination, the 
veteran described problems with walking inclines, leg cramps, 
rashes, and occasional itching and tenderness in the burned 
regions.  Examination revealed extensive scarring on both 
lower extremities measuring about 50 centimeters from the 
distal upper thighs to the upper calves and covering most of 
the lateral posterior and medial aspects of the legs.  The 
left lower extremity had multiple stellate and linear 
strictures that caused pronounced surface irregularity and 
slight contractures of the skin and popliteal fossa, which 
might affect his walking slightly.  There were some areas of 
elevations and depressions on both legs, as well as some 
underlying tissue loss.  There was no ulceration, breakdown 
of the skin, inflammation, edema, or keloid formation.  The 
diagnosis was scars secondary to second degree and third 
degree burns.  

The veteran underwent another VA dermatology examination in 
July 2000.  He again related that the scars were very tender 
and that they itched and broke out.  The examiner noted that 
the total scarred area on the right leg was 1512 square 
centimeters and on the left leg was 540 square centimeters.  
The scars were located on the inside of both thighs and legs.  
The scars were rough.  There was very little underlying 
tissue loss and no tenderness, ulceration, break down of the 
skin, inflammation, edema, keloid formation, or limitation of 
function.  

Also pursuant to remand, the RO secured private medical 
records as identified and authorized by the veteran.  Records 
dated in December 1998 from E. Fisher, M.D., pertained to 
unrelated orthopedic complaints, though it was noted that the 
right ankle had very slight dorsiflexion and peroneal 
weakness.  Records from P. Savage, Jr., M.D., dated from July 
1997 to April 2000 also generally concerned treatment for an 
unrelated orthopedic condition.  Notes dated in March 2000 
reflected complaints of a burning-type of right lower 
extremity pain.  Results of VA electrodiagnostic studies were 
discussed.  Examination was significant for right knee and 
ankle reflexes symmetric with the left.  There was some 
muscle weakness on the right as compared to the left.  There 
were large burns covering approximately 50 percent of the 
right lower extremity.    

In a January 2001 rating decision, the RO increased the 
evaluation for burns scars on the right thigh and leg to 40 
percent, burn scars on the left thigh and leg to 30 percent, 
and the neuropathy of the right musculocutaneous nerve to 30 
percent, all effective from the date of the veteran's May 
1999 claim.  The veteran continued the pursuit of his appeal.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Burn Scars

The veteran's burn scars to the right thigh and leg and to 
the left thigh and leg are evaluated as 40 percent disability 
and 30 percent disabling, respectively, under Diagnostic Code 
(Code) 7801, scars from third degree burns.  38 C.F.R. § 
4.118.  Under Code 7801, a 30 percent rating is awarded when 
scars from third degree burns affect an area of areas 
exceeding one-half square foot (or 0.05 square meter).  A 
maximum 40 percent schedular rating is assigned when scars 
from third degree burns affect an area of areas exceeding one 
square foot (0.1 square meter).  Note 2 to Code 7801 
specifies that ratings for widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.

The burn scars of the right thigh and leg are currently 
evaluated at the maximum schedular rating available under 
Code 7801.  Review of the rating schedule reveals no more 
appropriate diagnostic code for the evaluation of the 
disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Because the disability is evaluated at the 
maximum schedular rating, an increased rating may be had only 
on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b)(1), which is discussed in more detail, below.    

With respect to the burn scars of the left thigh and leg, the 
July 2000 VA examination report shows an affected area 
measuring 540 square centimeters, which is somewhat more than 
one-half square foot.  Therefore, the disability picture 
falls squarely within the criteria for a 30 percent rating 
under Code 7801.  38 C.F.R. § 4.7.  The rating schedule has 
no more appropriate diagnostic code.  See Butts, 5 Vet. App. 
at 539.  The potential for an extra-schedular rating is 
discussed below.        

Neural Injury

The neuropathy of the right musculocutaneous nerve is 
currently evaluated as 30 percent disabling under Code 8522, 
paralysis of the musculocutaneous nerve (superficial 
peroneal).  38 C.F.R. § 4.124a.  Under Code 8522, a maximum 
schedular rating of 30 percent is warranted for complete 
paralysis and weakened eversion of the foot.  Review of the 
rating schedule reveals no other more appropriate diagnostic 
code for the evaluation of the disability.  See Butts, 5 Vet. 
App. at 539.  Again, because the disability is evaluated at 
the maximum schedular rating, an increased rating may be had 
only on an extra-schedular basis.    

Extra-Schedular Ratings

A claim may be referred for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
In this case, there is no evidence of frequent 
hospitalizations associated with any of the burn scars or the 
right musculocutaneous nerve neuropathy.  In fact, there is 
only one record of outpatient treatment addressing any of the 
disabilities in question.  Moreover, there has been no 
allegation, and there is no evidence of record showing, that 
any of the disabilities have resulted in interference with 
employment.  The veteran's representative notes that he is 
retired.  However, the evidence does not reflect any 
association between that retirement and service-connected 
disability.  In addition, recent VA examinations do not 
reflect significant symptomatology that, on its face, would 
suggest that it would significantly interfere with 
employment.  Absent such evidence, there is no basis for an 
extra-schedular evaluation for any of the disabilities 
addressed herein.  

Similarly, the veteran's representative argues that the Board 
is required to address at this time the veteran's implied 
claim for TDIU.  However, as he states in his argument, the 
Board is required to address an implied claim for TDIU only 
when there is evidence of service-connected unemployability.  
Norris v. West, 12 Vet. App. 413, 421 (1999).  In this case, 
despite the veteran's combined service-connected disability 
rating that meets the threshold criteria for 38 C.F.R. § 
4.16(a), there is no evidence currently of record to suggest 
that the veteran is unemployable due to any of the service-
connected disabilities discussed in this decision.  As noted 
in the Introduction of this decision, the TDIU claim raised 
by the representative has been referred to the RO for the 
appropriate action.  The veteran will be free to supplement 
the record on that issue, if he so desires.      

Summary

In conclusion, the Board finds that the evidence concerning 
these claims is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); 38 C.F.R. § 4.3.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
increased ratings for burn scars of the right thigh and leg, 
burn scars of the left thigh and leg, and neuropathy of the 
right musculocutaneous nerve.   


ORDER

A disability rating greater than 40 percent for burn scars of 
the right thigh and leg is denied.  

A disability rating greater than 30 percent for burn scars of 
the left thigh and leg is denied.  

A disability rating greater than 30 percent for neuropathy of 
the right musculocutaneous nerve, residuals of burns, is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

